TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2013



                                      NO. 03-11-00454-CV


       Appellant, Michael P. Krainz, Individually and Derivatively on behalf of
Kodiak Resources, Inc.// Cross-Appellants, Kodiak Resources, Inc. and Matthew J. Telfer

                                                 v.

   Appellees, Kodiak Resources, Inc. and Matthew J. Telfer// Cross-Appellee, Michael P.
        Krainz, Individually and Derivatively on behalf of Kodiak Resources, Inc.




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
           REVERSED AND REMANDED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment. IT IS

THEREFORE ordered that the judgment of the trial court is reversed, and the cause is

remanded for further proceedings. It is FURTHER ordered that the appellees pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.